UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2082


NATHANIEL HAMPTON,

                Plaintiff – Appellant,

          v.

PAULA EDGERTON; ROBINA SCHENCK; CYNTHIA       WILLIAMS;   WILLIE
COLEMAN, Housing Authority of Florence,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:14-cv-04697-JMC)


Submitted:   January 28, 2016             Decided:   April 22, 2016


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Hampton, Appellant Pro Se.       Michael Kirk Battle,
BATTLE LAW FIRM, LLC, Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel      Hampton       appeals        the     district         court’s       order

accepting       the   recommendation          of     the      magistrate          judge    and

granting        summary     judgment        in     favor       of     the         Defendants.

Hampton v.       Edgerton,       No.   4:14-cv-04697-JMC            (D.S.C.        Sept.     9,

2015).        On appeal, Hampton argues that the district court erred

in    its     conclusion    regarding       his    claims      for:    (1) interference

with    his     freedom     of   association;        (2) retaliation;              (3)    civil

conspiracy; (4) a due process violation, and; (5) intentional

infliction of emotional distress.

       Regarding      Hampton’s        First       Amendment          claim,       assuming,

without       deciding,     that     Hampton       had   a    fundamental          right    to

associate with his girlfriend, his right was not infringed upon

in     this     instance.          Where    government         action        implicates      a

fundamental right, it will be subject to strict scrutiny only

where the action “interferes directly and substantially with the

fundamental right.”              Waters v. Gaston Cty., 57 F.3d 422, 426

(4th Cir. 1995).          Where government action has only an incidental

effect on a fundamental right, rational basis review applies.

Id.

       The     governmental      policy     at     issue     here     did    not    prohibit

cohabitation with a nonmarital partner or forbid it altogether

without permission of the government.                        The governmental action

constituted       “[a]t     most,      an   unwelcome         hurdle”        to     Hampton’s

                                             2
association     with    his    girlfriend     and   is   therefore   subject    to

rational basis review.            Id.    Under that standard, the policy

need only be rationally related to a legitimate governmental

interest.       Wilkins v. Gaddy, 734 F.3d 344, 348-49 (4th Cir.

2013).     We conclude that the government policy is permissible

under this standard of review.

     We have reviewed the record and find no merit to Hampton’s

remaining contentions.          Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           We dispense with oral argument because the

facts    and   legal    contentions     are   adequately     presented    in   the

materials      before   this    court   and   argument     would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                         3